DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-16 recite, “A printed circuit board using the flexible metal laminate according to” (emphasis added) claims 1-8, respectively, however, the claims do not recite how the printed circuit board is “using” the claimed flexible metal laminate, e.g. as opposed to “comprising” or manufactured from the claimed flexible metal laminate such as by etching one or both metal layers, and thus it is unclear how the claimed printed circuit board is “using” the claimed flexible metal laminate given the lack of any recited step(s) for said use.  For example, does the printed circuit board “use” the flexible metal laminate as a carrier foil to transfer a circuit pattern to a base substrate, does the printed circuit board “use” the flexible metal laminate as a packaging material, etc.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
For examination purposes with respect to prior art, the Examiner has assumed that the claimed printed circuit board of each of claims 9-16 is produced from the flexible metal laminate of claims 1-8, respectively, e.g. as a base substrate subjected to a pattern forming process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hosoi (US2021/0029823).  Hosoi discloses a copper-clad laminate and a printed wiring board produced from the laminate which is subjected to a pattern forming process (Paragraphs 0008, 0027, 0033) wherein the laminate comprises an insulating resin layer 26 such as a polyimide resin substrate, and copper foils 20 (as in instant claim 7) attached to both surfaces of the insulating resin layer substrate 26 via adhesive layers 24 that function as primer layers for enhancing the adhesion between the copper foils 20 and the insulating resin layer substrate 26 (Abstract; Paragraph 0034, 0043; Fig. 2).  Hosoi discloses that the resin layer may be one having flexibility and that in such a case, the resin layer is preferably free of glass cloth (Paragraph 0043).  Hosoi discloses that the adhesive layers comprise one or more of the resins recited in the Abstract, including a liquid crystal polymer, and preferably comprise at least one selected from the group consisting of an olefin-based resin, a polystyrene resin, a liquid crystal polymer, and a fluororesin in an amount of at least 10% by weight or more, preferably at least 20% by weight or more in order to provide advantages with respect to reduction in transmission loss (Abstract, Paragraphs 0034-0036).  Hence, adhesive layers of liquid crystal polymer would have been clearly envisaged by one skilled in the art and would read upon the claimed first and second liquid crystal polymer coating layers formed on the surfaces of the polyimide film with metal layers formed on each surface thereof as in the claimed invention thereby anticipating instant claims 1 and 7 as well as instant claims 9 and 15, respectively, in terms of the printed wiring/circuit board produced from the respective copper-clad laminate.
With respect to instant claims 2 and 10, Hosoi discloses that in general, the resin substrate of the copper-clad laminate or printed wiring board occupies a large portion of the thickness direction while the adhesive or primer layer interposed between the resin substrate and a copper foil is superthin such that transmission loss due to the dielectric loss tangent of the adhesive layer is negligible due to the thinness of the adhesive layer (Paragraphs 0008 and 0028) and more specifically discloses that the “thickness of the adhesive layer is preferably 0.1 µm or more and 20 µm or less, more preferably 0.3 µm or more and 18 µm or less, further preferably 0.5 µm or more and 15 µm or less, and most preferably 1 µm or more and 10 µm or less” (Paragraph 0042); while the “thickness of the resin layer should be appropriately determined according to the application and is not particularly limited, and is preferably 5 µm or more and 5 mm or less, more preferably 10 µm or more and 3 mm or less, and further preferably 15 µm or more and 1 mm or less” (Paragraph 0045) with examples utilizing 4 µm thick adhesive layers with a resin substrate having a thickness of 0.25mm in one example and about 96 µm in another example (Paragraphs 0087-0088) and hence the thicknesses disclosed by Hosoi satisfy the claimed Equation 1 with sufficient specificity to anticipate instant claim 2 as well as instant claim 10 with respect to the printed circuit board formed therefrom.
With respect to instant claims 4 and 12, as noted above, Hosoi discloses that the “thickness of the resin layer should be appropriately determined according to the application and is not particularly limited, and is preferably 5 µm or more and 5 mm or less [fully encompassing the claimed range], more preferably 10 µm or more and 3 mm or less [fully encompassing the claimed range], and further preferably 15 µm or more and 1 mm or less” (Paragraph 0045), with a specific example having a thickness of about 96 µm falling within the claimed range, and given that Hosoi clearly discloses that the resin layer may be a polyimide resin layer as discussed above, Hosoi discloses the claimed invention as recited in instant claim 4 with sufficient specificity to anticipate the claimed invention as recited in instant claim 4 as well as instant claim 12 with respect to the printed circuit board formed therefrom.
With respect to instant claims 5 and 13, the Examiner notes that the claimed limitations are process limitations in the product claim and given that the recited process limitations do not appear to materially or structurally differentiate the resulting claimed flexible metal laminate from the copper-clad laminate taught by Hosoi, the invention taught by Hosoi anticipates the claimed invention as recited in instant claim 5 as well as instant claim 13 with respect to the printed circuit board formed therefrom.
With respect to instant claims 6 and 14, as noted above, Hosoi discloses that the “thickness of the adhesive layer is preferably 0.1 µm or more and 20 µm or less [fully encompassing the claimed range], more preferably 0.3 µm or more and 18 µm or less, further preferably 0.5 µm or more and 15 µm or less, and most preferably 1 µm or more and 10 µm or less” (Paragraph 0042), with examples at 4 µm falling within the claimed range, and hence Hosoi discloses the claimed invention as recited in instant claim 6 with sufficient specificity to anticipate the claimed invention of instant claim 6 as well as instant claim 14 with respect to the printed circuit board formed therefrom.
With respect to instant claims 8 and 16, Hosoi discloses that the “thickness of the copper foil is not particularly limited, but is preferably 0.1 µm or more and 100 µm or less, more preferably 0.15 µm or more and 50 µm or less, and further preferably 0.2 µm or more and 40 µm or less”, with each preferred range fully encompassing the claimed range of instant claim 8, and with specific examples at 18 µm falling within the claimed range of 1 to 20 µm, and hence Hosoi discloses the claimed invention as recited in instant claim 8 with sufficient specificity to anticipate the claimed invention of instant claim 8 as well as instant claim 16 with respect to the printed circuit board formed therefrom.
Claims 1, 4-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US2018/0332710).  Lin discloses a composite liquid crystal polymer (LCP) high-frequency, high-speed double-sided copper foil substrate and flexible printed board formed therefrom, wherein the double-sided copper foil substrate comprises, in order, a first copper foil layer (100), a first LCP core layer (201), an extremely low dielectric polyimide (PI) adhesive layer (300), a second LCP core layer (202), and a second copper foil layer (400), and has good flexibility and an extremely low Dk/Df value that is stable in a high-temperature and humid environment (Entire document, particularly Abstract, Fig. 2, Paragraphs 0009, 0016, 0022-0023, 0039 and 0043), such that Lin clearly discloses a flexible metal laminate as instantly claimed thereby anticipating instant claims 1, 7, 9 and 15.
With respect to instant claims 4, 6, 8, 12, 14, and 16, Lin discloses that the thickness of each LCP core layer is 5-50 µm, preferably 12.5-50 µm; the thickness of the extremely low dielectric adhesive layer is 2-50 µm, preferably 12.5-50 µm; and the thickness of each copper foil is 1-35 µm, preferably 6-18 µm (Paragraphs 0012, 0053-0054), with one example comprising a first copper foil of 6µm (as in instant claim 8), a first LCP layer of 5µm (as in instant claim 6), an dielectric polyimide adhesive layer of 10µm (as in instant claim 4), a second LCP layer of 5µm (as in instant claim 6), and a second copper foil of 6µm (as in instant claim 8), thereby anticipating instant claims 4, 6, 8, 12, 14, and 16 (Examples, Table 2).
With respect to instant claims 5 and 13, although the Examiner takes the position that the claimed limitations are process limitations in the product claims that do not appear to materially or structurally affect the final flexible metal laminate and printed circuit board of instant claims 5 and 13 in a manner to differentiate the claimed invention from the invention taught by Lin, it is noted that Lin specifically discloses that the LCP coating layers are formed under the same heating conditions as in the instant invention, i.e. a drying step at a temperature of 200°C or less and a baking step at a temperature of 250 to 300°C, and hence the claimed invention as recited in the product-by-process claims 5 and 13 are anticipated by Lin (Paragraphs 0073-0078).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin as applied above to claims 1, 4-9, and 12-16.  The teachings of Lin are discussed in detail above, wherein with respect to instant claims 3 and 11, it is again noted that Lin specifically discloses that the double-sided copper foil substrate has stable Dk/Df performance in high temperature and humid environment, and also ultra-low water absorption (Paragraph 0083), with specific examples exhibiting dielectric change properties at 10 GHz when immersed in water (e.g. 100% humidity) at room temperature for 24 hours as shown in Table 2, and although Lin does not specifically disclose a dielectric tangent change rate of 10% or less when determined under the same conditions as in the instantly claimed invention, given that the double-sided copper foil substrate taught by Lin and particularly as in the examples is formed from the same layer materials as the claimed invention, with the LCP coating layers formed under the same heating conditions as in the instant invention, i.e. a drying step at a temperature of 200°C or less and a baking step at a temperature of 250 to 300°C as discussed in detail above, the Examiner takes the position that the LCP/PI/LCP insulation layer taught by Lin would inherently exhibit the same dielectric properties as instantly claimed, thereby anticipating the claimed invention as recited in instant claims 3 and 11.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to recognize that the LCP/PI/LCP insulation layer of the double-sided copper foil substrate taught by Lin would exhibit the same properties as instantly claimed, thereby alternatively rendering the claimed invention as recited in instant claims 3 and 11 obvious over the teachings of Lin.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1-2, 4-10, and 12-16 as well as claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi, as applied above to instant claims 1-2, 4-10, and 12-16 and further discussed below, wherein Hosoi is representative of the level of ordinary skill in the art.
The teachings of Hosoi (e.g. the scope and contents of the prior art) are discussed in detail above and although the Examiner takes the position that the reference is anticipatory given that one skilled in the art would clearly envisage liquid crystal polymer adhesive layers on the polyimide resin layer substrate to adhere the copper foils thereto, the Examiner alternatively takes the position that the claimed invention as recited in instant claims 1-2, 4-10, and 12-16 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings and examples disclosed by Hosoi given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claims 3 and 11, Hosoi discloses that the copper-clad laminate can be preferably applied to applications used in a high frequency band, e.g. with signal frequencies of 10 GHz or more (Paragraphs 0027-0028), and that the dielectric loss tangent of the adhesive layer at a frequency of 1 GHz is equal to or less than the dielectric loss tangent value of the resin layer at a frequency of 1 GHz, with specific range values for both layers recited in Paragraphs 0035 and 0044, and examples exhibiting low dielectric loss tangent values as shown in Table 2 and example microstrip circuits produced from the copper-clad laminates evaluated at 50 GHz exhibiting a transmission loss ranging from -0.46 to -0.68 db/cm (Examples).  Hosoi also discloses that the copper foils may be surface treated to provide desired properties such as humidity resistance and heat resistance (Paragraph 0030), and given that Hosoi discloses a copper-clad laminate comprising the same layer materials and layer thicknesses as utilized in the instant invention, to be utilized at high frequencies such as 10 GHz with examples exhibiting low transmission loss at 50 GHz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the copper-clad laminate taught by Hosoi to exhibit the same dielectric tangent change properties as instantly claimed, and/or obvious to one having ordinary skill in the art to determine the optimum adhesive layer composition and resin layer material to provide the desired dielectric loss tangent, humidity resistance and heat resistance properties for a particular end use of the copper-clad laminate and printed wiring board as taught by Hosoi given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Hence, the claimed invention as recited in instant claims 1-16 would have been obvious over the teachings of Hosoi as discussed above, particularly given the absence of any clear showing of criticality and/or unexpected results over the teachings of Hosoi.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied above to claims 1, 3-9, and 11-16.  The teachings of Lin are discussed in detail above, wherein with respect to the thicknesses of the LCP and PI layers, it is again noted that Lin discloses that the thickness of each LCP core layer is 5-50 µm, preferably 12.5-50 µm, with data points at 5, 12.5, and 50 µm; and the thickness of the extremely low dielectric adhesive layer is 2-50 µm, preferably 12.5-50 µm, with data points at 2, 10, 12.5, 25 and 50 µm (Paragraphs 0012, 0053-0054; Examples), and given that Lin does not specifically limit the ratio of the thicknesses of the LCP and PI layers and actually discloses thickness ranges for the layers that when inserted into the claimed Equation 1 overlap the claimed range of 0.01-0.2 with respect to (B+C)/A (e.g. two LCP layers of 5 µm each and one PI layer of 50 µm = (5+5)/50 = 0.2), thereby rendering the claimed equation obvious to one skilled in the art.  Hence, the claimed invention as recited in instant claims 2 and 10 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Lin, particularly given the absence of any clear showing of criticality and/or unexpected results over the teachings of Lin.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Andresakis (USPN 6,495,244) discloses a fire-retardant circuit board formed from a metal-clad laminate comprising a planar substrate such as fiberglass coated on both surfaces by a thermosetting polymer such as a polyimide and then provided with thermoplastic dielectric layers such as thermoplastic LCP layers on both surfaces thereof and then electrically conductive layers such as copper foils adhered to both thermoplastic layers.  Shoichi (JP6031352B2) discloses a double-sided metal-clad laminate comprising metal foils bonded to both sides of an insulating film having an adhesive surface made of a thermoplastic resin, wherein the insulating film may be formed of a polyimide film or a liquid crystal polymer film having a thermoplastic surface, including an embodiment wherein the insulating film comprises a heat-resistant polyimide resin film provided with thermoplastic resin layers such as thermoplastic liquid crystal polymer layers provided on both sides of the heat-resistant resin layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 30, 2022